J-S39009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

ELIJAH MOORER, JR.

                         Appellant                   No. 1646 MDA 2017


              Appeal from the PCRA Order September 21, 2017
               In the Court of Common Pleas of Centre County
              Criminal Division at No: CP-14-CR-0000532-2013


BEFORE: STABILE, MURRAY, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                     FILED SEPTEMBER 18, 2018

      Appellant, Elijah Moorer, Jr., appeals from the September 21, 2017

order denying his petition pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. § 9541-46. We affirm.

      The record reveals that, on December 9, 2013, Appellant pled guilty to

multiple counts of drug delivery and violations of the Uniform Firearms Act.

On March 12, 2014, the trial court imposed 36 to 72 years of incarceration.

On March 31, 2015, the trial court imposed the same term without relying on

any mandatory minimums, thereby bringing the sentence into compliance with

Alleyne v. United States, 133 S. Ct. 2151 (2013). This Court affirmed the

judgment of sentence on March 22, 2016. Appellant filed a timely first pro se
J-S39009-18


PCRA petition on February 29, 2016.1 He filed an amended, counseled petition

on July 27, 2016. The PCRA court conducted a hearing on April 18, 2017 and

subsequently entered the order before us. Appellant filed a timely notice of

appeal. His sole argument is that the PCRA court erred in rejecting his claim

that plea counsel was ineffective for not advising him to withdraw his guilty

plea.

        We apply the following scope and standard of review:

               In PCRA appeals, our scope of review is limited to the
        findings of the PCRA court and the evidence on the record of the
        PCRA court’s hearing, viewed in the light most favorable to the
        prevailing party. Because most PCRA appeals involve questions
        of fact and law, we employ a mixed standard of review. We defer
        to the PCRA court’s factual findings and credibility determinations
        supported by the record. In contrast, we review the PCRA court’s
        legal conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(en banc).

        Counsel is presumed effective, and the petitioner bears the burden of

establishing otherwise. Commonwealth v. Dennis, 17 A.3d 297, 301 (Pa.

2011). To prevail on a claim of ineffective assistance of counsel, the petitioner

must establish by a preponderance of the evidence: (1) that the underlying

issue is of arguable merit; (2) that counsel had no reasonable strategic basis

for the action or inaction; and (3) that counsel’s error was prejudicial such

that there exists a reasonable probability that, but for the error, the outcome


____________________________________________


1   We observe that Appellant’s pro se petition was premature.

                                           -2-
J-S39009-18


of the proceeding would have been different. Id. A defendant has a right to

effective assistance of counsel during the plea process:

            It is clear that a criminal defendant’s right to effective
      counsel extends to the plea process, as well as during trial.
      However, ‘[a]llegations of ineffectiveness in connection with the
      entry of a guilty plea will serve as a basis for relief only if the
      ineffectiveness caused the defendant to enter an involuntary or
      unknowing plea. Where the defendant enters his plea on the
      advice of counsel, the voluntariness of the plea depends on
      whether counsel’s advice was within the range of competence
      demanded of attorneys in criminal cases.’

Commonwealth v. Wah, 42 A.3d 335, 338–39 (Pa. Super. 2012) (quoting

Commonwealth v. Allen, 833 A.2d 800, 802 (Pa. Super. 2003), appeal

denied, 860 A.2d 488 (Pa. 2004)). Here, Appellant argues that he did not

enter a knowing, voluntary, intelligent plea because the plea colloquy lacked

an adequate recitation of the facts. At a guilty plea hearing, the judge must

ascertain, among other things, whether there is a factual basis for the plea.

Pa.R.Crim.P. 590, comment.

      At the PCRA hearing, plea counsel testified that Appellant did not want

to go to trial.   N.T. Hearing, 4/18/17, at 8, 17.     Appellant rejected the

Commonwealth’s offer of 23 to 46 years of incarceration and instead entered

an open plea.     Id. at 17-18.   As noted above, the trial court imposed a

significantly longer sentence and counsel testified that she and Appellant were




                                     -3-
J-S39009-18


very unhappy with the outcome of the open plea.2 Id. at 11. She also testified

that Appellant understood that he could receive a greater sentence than the

Commonwealth offered.          Id. at 12. Plea counsel testified that the written

colloquy was extensive and that the criminal information was stapled to the

written colloquy. Id. at 13-14, 18. The information listed the date, offense,

grading, and a description of the location and circumstances of each offense.

Id. at 19. Counsel had many discussions with Appellant, found him to be very

smart, and was confident that he was aware of the factual allegations against

him, both before and during the plea colloquy. Id. at 13-14, 17-21, 27.

       Appellant acknowledges that a trial court may consider a variety of

evidence, including off-the-record communications with counsel, in order to

discern the validity of a plea. Appellant’s Brief at 9 (citing Commonwealth

v. Orville Allen, 732 A.2d 582 (Pa. 1999)). Here, the PCRA court clearly


____________________________________________


2 We observe that the law governing a post-sentence motion to withdraw a
guilty plea provides as follows:

              [P]ost-sentence motions for withdrawal are subject to
       higher scrutiny since courts strive to discourage entry of guilty
       pleas as sentence-testing devices. A defendant must demonstrate
       that manifest injustice would result if the court were to deny his
       post-sentence motion to withdraw a guilty plea. Manifest injustice
       may be established if the plea was not tendered knowingly,
       intelligently, and voluntarily. In determining whether a plea is
       valid, the court must examine the totality of circumstances
       surrounding the plea. A deficient plea does not per se establish
       prejudice on the order of manifest injustice.

Commonwealth v. Kehr, 180 A.3d 754, 756–57 (Pa. Super. 2018) (quoting
Commonwealth v. Broaden, 980 A.3d 124 (Pa. Super. 2009)).

                                           -4-
J-S39009-18


credited counsel’s testimony that Appellant was aware of the factual basis for

the plea. In this case, with dozens of charges pending against Appellant, the

trial court did not engage in an on-the-record recitation of the facts supporting

each count, nor did he elicit such an account from Appellant or either counsel.

Rather, Appellant executed a written plea colloquy evincing his understanding

of the facts supporting each of the many charges, and asked that the written

colloquy be made a part of the record. N.T. Guilty Plea, 12/9/13, at 3. The

written colloquy referenced and attached the criminal information. Appellant

stated that counsel explained to him the elements of the offenses; that he had

sufficient time to confer with counsel; and that he was satisfied with her

representation. Id. at 4-5. He admitted that he committed all of the crimes.

Id. at 5.

      Under these circumstances, we discern no error in the PCRA court’s

finding that Appellant understood the factual basis for the plea and therefore

entered a knowing, intelligent, and voluntary plea. Cf. Commonwealth v.

Morrison, 878 A.2d 102, 108 (Pa. Super. 2005) (“[W]hether a defendant is

aware of the nature of the offenses depends on the totality of the

circumstances, and a plea will not be invalidated premised solely on the plea

court’s failure to outline the elements of the crimes at the oral colloquy.”).

Accordingly, we affirm the PCRA court’s order.

      Order affirmed.




                                      -5-
J-S39009-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/18/2018




                          -6-